Exhibit 10.31

NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN

INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2011

 

 

SLM Corporation (“Predecessor SLM”) established the SLM Corporation Directors
Equity Plan (the “SLM Plan”).

In connection with the separation (the “Separation”) of the publicly-traded bank
holding company pursuant to that certain Separation and Distribution Agreement
(the “Separation Agreement”) by and among Predecessor SLM, New BLC Corporation,
which entity was renamed as of April 29, 2014 as SLM Corporation (“SLM BankCo”),
and Navient Corporation (“NewCo”), SLM BankCo has assumed the SLM Plan.

In connection with the Separation, then outstanding grants under the SLM Plan
are required by the terms of the Separation Agreement to be modified and/or
canceled and modified and/or new awards granted in respect of the outstanding
awards, such grants to be under either or both of the SLM Plan or the Navient
Corporation 2014 Omnibus Incentive Plan (the “NewCo Plan”). New grants under the
SLM Plan required by the Separation Agreement are being made by the Compensation
and Personnel Committee of the Board of Directors of SLM BankCo.

            (the “Optionee”) was granted on January 27, 2011 (the “Original
Grant Date”) Net-Settled Stock Options under the SLM Plan (the “Original
Grant”).

The Original Grant is hereby canceled.

The Compensation and Personnel Committee of the Board of Directors of NewCo (the
“Committee”) hereby grants to Optionee Net-Settled Options (the “Substitute
Grant”) under the NewCo Plan with terms and conditions set out below. By
agreement of even date herewith Optionee is also receiving in respect of the
Original Grant a grant of net-settled options under the SLM Plan.

FOR GOOD AND VALUABLE CONSIDERATION, NewCo, (the “Corporation”) hereby grants to
Optionee non-qualified stock options (the “Options”) to purchase any part or all
of the number of shares of the Corporation’s $0.01 par value common stock (the
“NewCo Common Stock”) specified below, at the Exercise Price per share specified
below and upon the terms and conditions set forth in this agreement
(“Agreement”) and the NewCo Plan, each as may be amended from time to time. In
the event of any conflict between the provisions of this Agreement and the
provisions of the NewCo Plan, the terms of the NewCo Plan shall control, except
as expressly stated otherwise herein.

 

Name of Optionee:

                                        
                                                                               

Grant Date:

   April 30, 2014

Number of Shares covered by Option:

                                        
                                                                        

Exercise Price Per Share:

   $9.3771

Expiration Date:

   January 27, 2021

 

Page 1 of 5



--------------------------------------------------------------------------------

Exhibit 10.31

NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN

INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2011

 

 

 

Vesting Schedule:

   The Options are vested by reason of the terms and conditions of the Original
Grant.

Exercise Right Upon Termination:

   Vested Options must be exercised within three years after the date Optionee
ceases to be a member of the Board of Directors of NewCo (the “NewCo Board”) or
the Expiration Date, whichever occurs first.

Optionee’s being a member of the NewCo Board from and after the Grant Date shall
not be treated as a termination upon the Separation under the Original Grant and
the Separation shall not be treated as a Change in Control under the SLM Plan or
the NewCo Plan.

 

1. Definitions. Unless otherwise stated, any capitalized terms not defined
herein shall have the meanings as described in the SLM Plan as in effect
immediately prior to the Distribution Date (as defined in the Separation
Agreement).

 

2. Transferability. These Options may not be transferred except as provided
herein. All or any part of these Options may be transferred by Optionee by will
or by the laws of descent and distribution. In addition, Optionee may transfer
all or any part of any Option to “Immediate Family Members” pursuant to a gift
(a transfer that is not for value) or a domestic relations order, as defined in
the General Instructions to Form S-8 under the Securities Act of 1933.
“Immediate Family Members” means children, grandchildren, spouse or common law
spouse, siblings or parents of the Optionee or bona fide trusts, partnerships or
other entities controlled by and of which all beneficiaries are Immediate Family
Members of the Optionee. Any Options that are transferred are further
conditioned on the Optionee and the Optionee’s transferees and Immediate Family
Members agreeing to abide by the Corporation’s then current stock option
transfer guidelines.

 

3. Net-Settlement upon Exercise of the Option. These Options shall be exercised
only in accordance with the terms of the NewCo Plan and this Agreement. Each
exercise shall be for no fewer than fifty (50) shares, other than an exercise
for all remaining Option shares. Upon exercise of all or part of these Options,
the Optionee shall receive from the Corporation as a result of any Option
exercise the number of shares of common stock resulting from the following
formula: the total number of Options exercised less “shares for the option
cost”. “Shares for the option cost” equals the option exercise price multiplied
by the number of options exercised divided by the Fair Market Value of common
stock at the time of exercise, rounded up to the nearest whole share. The
Corporation shall pay the option holder in cash the amount, if any, by which the
Fair Market Value of the “shares for the option cost” exceeds the option
exercise price multiplied by the number of options exercised.

 

Page 2 of 5



--------------------------------------------------------------------------------

Exhibit 10.31

NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN

INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2011

 

 

 

4. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered, telefaxed or telecopied to, or, if mailed, when received
by, the other party at the following addresses:

If to the Corporation to:

Navient Corporation

Attn: Human Resources, Equity Plan Administration

300 Continental Drive

Newark, DE 19713

If to the Optionee, to the address listed on record.

 

5. Board Interpretation. The Optionee hereby agrees to accept as binding,
conclusive, and final all decisions and interpretations of the NewCo Board and,
where applicable, the Committee, concerning any questions arising under this
Agreement or the NewCo Plan.

 

6. Amendments for Accounting Charges. The Committee reserves the right to
unilaterally amend this Agreement to reflect any changes in applicable law or
financial accounting standards.

 

7. Securities Law Compliance; Restrictions on Resale’s of Option Shares. The
Corporation may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any exercise of these
Options and/or any resales by the Optionee or other subsequent transfers by the
Optionee of any shares of NewCo Common Stock issued as a result of the exercise
of the Options, including without limitation (a) restrictions under an insider
trading policy, (b) restrictions that may be necessary in the absence of an
effective registration statement under the Securities Act of 1933, as amended,
covering the Options and/or the NewCo Common Stock underlying the Options and
(c) restrictions as to the use of a specified brokerage firm or other agent for
exercising the Options and/or for such resales or other transfers. The sale of
the shares underlying the Options must also comply with other applicable laws
and regulations governing the sale of such shares.

 

8. Data Privacy. As an essential term of this Option, the Optionee consents to
the collection, use and transfer, in electronic or other form, of personal data
as described in this Agreement for the exclusive purpose of implementing,
administering and managing Optionee’s participation in the NewCo Plan. By
entering into this Agreement and accepting the Option, the Optionee acknowledges
that the Corporation holds certain personal information about the Optionee,
including, but not limited to, name, home address and telephone number, date of
birth, social security number or other identification number, salary, tax rates
and amounts, nationality, job title, any shares of stock held in the
Corporation, details of all options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding, for the purpose
of implementing, administering and managing the NewCo Plan (“Data”). Optionee
acknowledges that Data may be transferred to any third parties assisting in the
implementation, administration and management of the NewCo Plan, that these
recipients

 

Page 3 of 5



--------------------------------------------------------------------------------

Exhibit 10.31

NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN

INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2011

 

 

 

  may be located in jurisdictions that may have different data privacy laws and
protections, and Optionee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the NewCo Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Optionee or the Corporation may elect to deposit any shares of NewCo
Common Stock acquired upon exercise of the Option. Optionee acknowledges that
Data may be held only as long as is necessary to implement, administer and
manage the Optionee’s participation in the NewCo Plan as determined by the
Corporation, and that Optionee may request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, provided
however, that refusing or withdrawing Optionee’s consent may adversely affect
Optionee’s ability to participate in the NewCo Plan.

 

9. Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to any options granted under the NewCo Plan by
electronic means or to request Optionee’s consent to participate in the NewCo
Plan by electronic means. Optionee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the NewCo Plan
through an on-line or electronic system established and maintained by the
Corporation or another third party designated by the Corporation, and such
consent shall remain in effect throughout Optionee’s term of service with the
Corporation and thereafter until withdrawn in writing by Optionee.

 

10. Stockholder Rights. The Optionee shall not be deemed a stockholder of the
Corporation with respect to any of the shares of NewCo Common Stock subject to
the Options, except to the extent that such shares shall have been purchased and
transferred to the Optionee. The Corporation shall not be required to issue or
transfer any shares of NewCo Common Stock purchased upon exercise of the Options
until all applicable requirements of law have been complied with and such shares
shall have been duly listed on any securities exchange on which the NewCo Common
Stock may then be listed.

 

11. Miscellaneous. In the event that any provision of this Agreement is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
The headings in this Agreement are solely for convenience of reference, and
shall not constitute a part of this Agreement, nor shall they affect its
meaning, construction or effect. The Optionee shall cooperate and take such
actions as may be reasonably requested by the Corporation in order to carry out
the provisions and purposes of the Agreement. The Optionee is responsible for
complying with all laws applicable to Optionee, including federal and state
securities reporting laws.

The Optionee must contact Merrill Lynch to accept this grant and agree to the
terms and conditions in this Agreement, the applicable plan document, any terms
and conditions documents and all other applicable documents. By accepting this
Agreement, Optionee

 

Page 4 of 5



--------------------------------------------------------------------------------

Exhibit 10.31

NAVIENT CORPORATION 2014 OMNIBUS INCENTIVE PLAN

INDEPENDENT DIRECTOR STOCK OPTION AGREEMENT – 2011

 

 

 

acknowledges that he or she has received and read, and agrees that these Options
shall be subject to this Agreement and the NewCo Plan. At any time, copies of
the NewCo Plan may be obtained by contacting Eric Watson at (703) 984-6756.

 

Page 5 of 5